

117 HR 2308 IH: Advanced Technology Vehicles Manufacturing Future Act of 2021
U.S. House of Representatives
2021-04-01
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I117th CONGRESS1st SessionH. R. 2308IN THE HOUSE OF REPRESENTATIVESApril 1, 2021Mrs. Dingell (for herself and Ms. Brownley) introduced the following bill; which was referred to the Committee on Energy and CommerceA BILLTo revise the advanced technology vehicles manufacturing incentive program, and for other purposes.1.Short titleThis Act may be cited as the Advanced Technology Vehicles Manufacturing Future Act of 2021 or the ATVM Future Act. 2.Advanced technology vehicles manufacturing incentive programSection 136 of the Energy Independence and Security Act of 2007 (42 U.S.C. 17013) is amended—(1)in subsection (a)—(A)by amending paragraph (1) to read as follows: (1)Advanced technology vehicleThe term advanced technology vehicle means—(A)an ultra efficient vehicle;(B)a light-duty vehicle or medium-duty passenger vehicle that—(i)meets the Bin 160 Tier III emission standard established in regulations issued by the Administrator of the Environmental Protection Agency under section 202(i) of the Clean Air Act (42 U.S.C. 7521(i)), or a lower-numbered Bin emission standard; (ii)meets any new emission standard in effect for fine particulate matter prescribed by the Administrator under that Act (42 U.S.C. 7401 et seq.); and(iii)either—(I)complies with the applicable regulatory standard for emissions of greenhouse gases for model year 2027 or later; or(II)emits zero emissions of greenhouse gases; or(C)a heavy-duty vehicle (excluding a medium-duty passenger vehicle) that—(i)demonstrates achievement below the applicable regulatory standards for emissions of greenhouse gases for model year 2027 vehicles promulgated by the Administrator on October 25, 2016 (81 Fed. Reg. 73478);(ii)complies with the applicable regulatory standard for emissions of greenhouse gases for model year 2030 or later; or(iii)emits zero emissions of greenhouse gases.;(B)by striking paragraph (2) and redesignating paragraph (3) as paragraph (2); (C)by striking paragraph (4) and inserting the following:(3)Qualifying componentThe term qualifying component means a material, technology, component, system, or subsystem in an advanced technology vehicle, including an ultra-efficient component.(4)Ultra-efficient componentThe term ultra-efficient component means—(A)a component of an ultra efficient vehicle;(B)fuel cell technology;(C)battery technology, including a battery cell, battery, battery management system, or thermal control system;(D)an automotive semiconductor or computer;(E)an electric motor, axle, or component; and(F)an advanced lightweight, high-strength, or high-performance material.; and(D)in paragraph (5)—(i)in subparagraph (B), by striking or at the end;(ii)in subparagraph (C), by striking the period at the end and inserting ; or; and(iii)by adding at the end the following:(D)at least 75 miles per gallon equivalent while operating as a hydrogen fuel cell electric vehicle.;(2)by amending subsection (b) to read as follows:(b)Advanced vehicles manufacturing facility(1)In generalThe Secretary shall provide facility funding awards under this section to advanced technology vehicle manufacturers and component suppliers to pay not more than 50 percent of the cost of—(A)reequipping, expanding, or establishing a manufacturing facility in the United States to produce—(i)advanced technology vehicles; or(ii)qualifying components; and(B)engineering integration performed in the United States of advanced technology vehicles and qualifying components.(2)Ultra-efficient components cost shareNotwithstanding paragraph (1), a facility funding award under such paragraph may pay not more than 80 percent of the cost of a project to reequip, expand, or establish a manufacturing facility in the United States to produce ultra-efficient components.;(3)in subsection (c), by striking 2020 and inserting 2031 each place it appears;(4)in subsection (d)—(A)by amending paragraph (2) to read as follows:(2)ApplicationAn applicant for a loan under this subsection shall submit to the Secretary an application at such time, in such manner, and containing such information as the Secretary may require, including—(A)a written assurance that all laborers and mechanics employed by contractors or subcontractors during construction, alteration, or repair, or at any manufacturing operation, that is financed, in whole or in part, by a loan under this section shall be paid wages at rates not less than those prevailing in a similar firm or on similar construction in the locality, as determined by the Secretary of Labor in accordance with subchapter IV of chapter 31 of title 40, United States Code;(B)a disclosure of whether there has been any administrative merits determination, arbitral award or decision, or civil judgment, as defined in guidance issued by the Secretary of Labor, rendered against the applicant in the preceding 3 years for violations of applicable labor, employment, civil rights, or health and safety laws;(C)specific information regarding the actions the applicant will take to demonstrate compliance with, and where possible exceedance of, requirements under applicable labor, employment, civil rights, and health and safety laws, and actions the applicant will take to ensure that its direct suppliers demonstrate compliance with applicable labor, employment, civil rights, and health and safety laws; and(D)an estimate and description of the jobs and types of jobs to be retained or created by the project and the specific actions the applicant will take to increase employment and retention of dislocated workers, veterans, individuals from low-income communities, women, minorities, and other groups underrepresented in manufacturing, and individuals with a barrier to employment.;(B)by amending paragraph (3) to read as follows:(3)Selection of eligible projects(A)In generalThe Secretary shall select eligible projects to receive loans under this subsection in cases in which the Secretary determines—(i)the loan recipient—(I)has a reasonable prospect of repaying the principal and interest on the loan;(II)will provide sufficient information to the Secretary for the Secretary to ensure that the qualified investment is expended efficiently and effectively; and(III)has met such other criteria as may be established and published by the Secretary; and(ii)the amount of the loan (when combined with amounts available to the loan recipient from other sources) will be sufficient to carry out the project.(B)Reasonable prospect of repaymentThe Secretary shall base a determination of whether there is a reasonable prospect of repayment of the principal and interest on a loan under subparagraph (A) on a comprehensive evaluation of whether the loan recipient has a reasonable prospect of repaying the principal and interest, including evaluation of—(i)the strength of an eligible project's contractual terms (if commercially reasonably available);(ii)the forecast of noncontractual cash flows supported by market projections from reputable sources, as determined by the Secretary;(iii)cash sweeps and other structure enhancements;(iv)the projected financial strength of the loan recipient at the time of loan close and projected throughout the loan term after the project is completed;(v)the financial strength of the loan recipient’s investors and strategic partners, if applicable; and(vi)other financial metrics and analyses that are relied upon by the private lending community and nationally recognized credit rating agencies, as determined appropriate by the Secretary.; and(C)in paragraph (4)—(i)in subparagraph (B)(i), by striking ; and and inserting ; or;(ii)in subparagraph (C), by striking ; and and inserting a semicolon;(iii)in subparagraph (D), by striking the period at the end and inserting ; and; and(iv)by adding at the end the following:(E)shall be subject to the condition that the loan is not subordinate to other financing.;(5)by amending subsection (e) to read as follows:(e)RegulationsNot later than 6 months after the date of enactment of the Advanced Technology Vehicles Manufacturing Future Act of 2021, the Secretary shall issue a final rule establishing regulations to carry out this section.;(6)by amending subsection (f) to read as follows:(f)FeesThe Secretary shall charge and collect fees for loans under this section in amounts the Secretary determines are sufficient to cover applicable administrative expenses (including any costs associated with third-party consultants engaged by the Secretary), which may not exceed $100,000 or 10 basis points of the loan and may not be collected prior to financial closing.;(7)by amending subsection (g) to read as follows:(g)PriorityThe Secretary shall, in making awards or loans to those manufacturers that have existing facilities (which may be idle), give priority to those facilities that are or would be—(1)oldest or in existence for at least 20 years;(2)recently closed, or at risk of closure;(3)utilized primarily for the manufacture of medium-duty passenger vehicles or other heavy-duty vehicles that emit zero greenhouse gas emissions; or(4)utilized primarily for the manufacture of ultra-efficient components.;(8)in subsection (h)—(A)in the header, by striking automobile and inserting advanced technology vehicle; and(B)in paragraph (1)(B), by striking automobiles, or components of automobiles and inserting advanced technology vehicles, or components of advanced technology vehicles;(9)by striking subsection (i) and redesignating subsection (j) as subsection (i); and(10)by adding at the end the following:(j)CoordinationIn carrying out this section, the Secretary shall coordinate with relevant vehicle, bioenergy, and hydrogen and fuel cell demonstration project activities supported by the Department.(k)OutreachIn carrying out this section, the Secretary shall—(1)provide assistance with the completion of applications for awards or loans under this section; and(2)conduct outreach, including through conferences and online programs, to disseminate information on awards and loans under this section to potential applicants.(l)ReportNot later than 2 years after the date of the enactment of this subsection, and every 3 years thereafter, the Secretary shall submit to Congress a report on the status of projects supported by a loan under this section, including—(1)a list of projects receiving a loan under this section, including the loan amount and construction status of each such project;(2)the status of each project’s loan repayment, including future repayment projections;(3)data regarding the number of direct and indirect jobs retained, restored, or created by financed projects;(4)the number of new projects projected to receive a loan under this section in the next 2 years and the aggregate loan amount;(5)evaluation of ongoing compliance with the assurances and commitments and of the predictions made by applicants pursuant to subsection (d)(2); and(6)any other metrics the Secretary finds appropriate.(m)Authorization of appropriationsThere are authorized to be appropriated to carry out this section $10,000,000 for each of fiscal years 2022 through 2031..